AO 245B (Rev 02118)    Judgment ma Cnmmal Case
                       Sheet I



                                           UNITED STATES DISTRICT COURT
                                                   EASTERN DISTRICT OF PENNSYLVNANIA
                                                                                  )
              UNITED STAT:~ OF AMERICA                              FllEQ                JUDGMENT IN A CRIMINAL CASE



                                                                    OEC-1 7 201~         Case Number:            DPAE2: l 7CROOOI 84-001

                                                            KATE BAR!\MAN, ~)rk USM Number:
                      YOUNIESBAYOUMY
                                                                                                     75956-066
                                                           By          Dep. lerk Kathi een Gaughan, Esqurre
                                                                                                        .
                                                                                  )      Defendant's Attorney
THE DEFENDANT:
X   pleaded guilty to count(s)        I of the Superseding Information.

D   pleaded nolo contendere to count(s)
    which was accepted bv the court.

D   was found guilty on count(s)
    after a plea of not guiltv.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                                Offense Ended           Count
18 U.S.C. § 1462(a)               Importation of obscene material.                                                  06/21/2016               I




       The defendant is sentenced as provided in pages 2 through
                                                                                - -5- - of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

D   The defendant has been found not guilty on count(s)

x         _th_e_In_d_ic_tm_e_n_t_fi_le_d_A~pr_il_6~,_2_0_1_7_ _ X    is   D   are dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fmes, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                December 13 2018
                                                                                Date of !mpos1tton of Judgment




                                                                                Jan E. DuBois U.S.D.J.
                                                                                Name and Title of Judge


                                                                               _Q~c~mber    13, 2018
                                                                                Date
AO 2458 (Rev 02/18)   Judgment m Crnnmal Case
                      Sheet 2 - lmpnsonment
                                                                                                   Judgment - Page _-=.2_    of     s __
                                                                                                                                  ___
DEFENDANT:                  YOUNIES BA YOUMY
CASE ~'UMBER:               DPAE2: 17CR000184-001


                                                           IMPRISONMENT

         The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:

TIME SERVED




     D   The court makes the following recommendations to the Bureau of Prisons:




     X   The defendant is remanded to the custody of the United States Marshal.

     D   The defendant shall surrender to the United States Marshal for this district:

         D   at                                              D   pm.      on

         D   as notified by the United States Marshal.

     D   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

         D   before 2 p.m. on
         D   as notified by the United States Marshal.
         D   as notified by the Probation or Pretrial Services Office.



                                                                 RETURN
I have executed this judgment as follows:




         Defendant delivered on

at                                                , with a certified copy of this judgment.
     ~-------------~




                                                                                                 UNITED ST ATES MARSHAL




                                                                         By
                                                                                              DEPUTY UNITED STATES MARSHAL
AO 2458 (Rev 02118) Judgment ma Cnmmal Case
                     Sheet 3 - Supervised Release
                                                                                                        Judgment-Page _   3   of          5
DEFENDANT:                YOUNIESBAYOUMY
CASE NUMBER:              DPAE2: l 7CR000184-001
                                                     SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

Upon release from imprisonment, defendant shall not be placed on supervised release pursuant to § SD l. l (c ). That section provides that

"the Court ordinarily should not impose a term of supervised release in a case in which supervised release is not required by statute and the

defendant is a deportable alien who likely will be deported after imprisonment." The supervised release in this case is not required by

statute and defendant is a deportable alien who likely will be deported after release from imprisonment. The Court also finds that

supervised release will not likely provide added deterrence and protection. See Umted States v Azcona-Polanco, 2017 WL 3184723 (3d

Cir. July 27, 2017).




                                                    MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days ofrelease from
     imprisonment and at least two periodic drug tests thereafter, as determmed by the court.
            D    The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check if applicable)
4.    D   You must make restitution in accordance with 18 l.J.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.    D   You must cooperate in the collection of DNA as directed by the probation officer. (check if applrcable)
6.    D   You must comply with the requirements ofthe Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
          drrected by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted ofa qualifying offense. (check if applicable)
7.   D    You must participate in an approved program for domestic violence. (check    if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev 02118)   Judgment m a Cnminal Case
                      Sheet 5 - Cnmmal Monetary Penalties
                                                                                                           Judgment - Page _...:.4_ _   of     5 _ __
DEFENDANT:                      YOUNIESBAYOUMY
CASE NUMBER:                    DPAE2: 17CROOOl84-001
                                             CRIMINAL MONET ARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                      Assessment              JVT A Assessment*                       Fine                       Restitution
TOTALS           $ 100.00                   $ 0.00                                 $ 0.00                      $ 0.00



D The determination of restitution is deferred _ _ _ _ • An Amended Judgment m a Criminal Case (AO 245CJ will be entered
until after such determination.

D     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
     before the United States is paid.

Name of Payee                              Total Loss**                              Restitution Ordered                     Priority or Percentage




TOTALS                             $                                           $
                                       ----------                                  -------
D     Restitution amount ordered pursuant to plea agreement $
                                                                           ---------~



D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day afterthe date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U .S.C. § 36 l 2(g).

D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      D     the interest requirement is waived for          D       fine   D       restitution.

      D     the interest requirement for       D     fine       D    restitution is modified as follows:

*    Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
**   Findings for the total amount of losses are required under Chapters l 09 A, 110, 11 OA, and 113A of Title 18 for offenses committed on
     or after September 13, 1994, but before April 23, 1996.
AO 2458 (Rev 02118)   Judgment m a Cnmmal Case
                      Sheet 6 - Schedule of Pavments
                                                                                                       Judgment - Page __s'--- of ___s
                                                                                                                                     ___
DEFENDANT:                 YOUNIESBAYOUMY
CASE NUMBER:               DP AE2: I 7CROOO I 84-00 I

                                                       SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     D    Lump sum payment of$                             due immediately, balance due

           D   not later than                                    , or
           D   in accordance with     -0 c- -D- -D,- -D-          E, or    D Fbelow; or

B     D    Payment to begin immediately (may be combined with             DC,       DD, or       D F below); or

C     D    Payment in equal                        (e g. weekly. monthly. quarterly) installments of $                 _ _ over a period of
          _ _ _ __        (e g. months or years), to commence                       (e g. 30 or 60 days) after the date of this judgment; or

D     D    Payment in equal                        (e g, weekly, monthly. quarterlyj installments of $ _         _ _ __ over a period of
                          (e g, months or years), to commence                     _(e g. 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E     D    Payment during the term of supervised release will commence within                (e g, 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     X    Special instructions regarding the payment of criminal monetary penalties:
          The Court finds that defendant has insufficient assets, income and income earning potential to warrant imposition of a fine.
          Accordingly, a fine is waived in this case. Defendant shall pay a special assessment of $100.00 to the United States of America
          which shall be due immediately. Interest on the special assessment is waived. Beginning thirty (30) days after defendant is
          released from custody, defendant shall pay the balance due on his special assessment in monthly installments of not less than
          $25.00 while defendant is employed.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (tncludtng defendant number), Total Amount, Joint and Several Amount,
     and corresponding payee, if appropriate.




D    The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following court cost(s).

X    The defendant shall forfeit the defendant's interest in the following property to the United States:
     See separate Order of forfeiture dated December 13, 20 I 8.


Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
